Citation Nr: 0029484	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  98-09 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and C. P.


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
February 1972 and from September 1974 to May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  A personal hearing was held before 
the undersigned Veterans Law Judge in March 1999.  In April 
1999, the Board remanded the case for further development.  
The RO has completed the development and the case is now 
ready for appellate review.


FINDINGS OF FACT

1.  The veteran is not a combat veteran.

2.  The veteran and a family member have provided credible 
statements regarding stressful events regarding sexual 
assaults that the veteran experienced during her military 
service.

3.  VA mental health professionals and VA physicians have 
diagnosed PTSD, and have related the veteran's PTSD to the 
alleged in-service sexual assault.

4.  The veteran's PTSD cannot be reasonably dissociated from 
the stressful events she experienced in service.


CONCLUSION OF LAW

The veteran's PTSD was incurred in service.  38 U.S.C.A. §§ 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran has contended that in 1970, during her first 
enlistment, she was raped.  In addition, she contends that 
she suffered two attempted rapes or sexual assaults that same 
year.

The veteran's service medical records show numerous diagnosis 
of gynecological problems in 1970 and 1971.  However, the 
medical records are negative for treatment for sexual assault 
or rape.

The service personnel records for the veteran show that in 
September 1970, she was charged with an unauthorized absence 
from August 31, 1970 to September 5, 1970.  In November 1970, 
she was charged with direct disobedience of a lawful order by 
a petty officer to remain awake, and dereliction in 
performance of her duties by negligently failing to remain 
awake and alert while on night fire watch duty.

A psychological evaluation in May 1992 noted that the veteran 
had had a history of depression and had been treated for that 
problem for eight years.  There was no notation of treatment 
for or a diagnosis of rape, sexual assault, or PTSD related 
to any event in service.

A VA psychiatric examination report dated in October 1993 
notes that the veteran denied any history of physical or 
sexual abuse or traumatic events.  The veteran did report 
difficulties with a depressed mood since the death of her 
child from her third pregnancy while she was in her second 
period of service.  She also reported significant marital 
conflict.  The diagnoses were dysthymia and marital conflict.

An evaluation report dated in January 1997 notes that the 
veteran had multiple emotional, mental, and physical 
problems.  She reported that at the age of 19, 

during her first enlistment in the service, she was raped.  
She also related that she suffered two attempted rapes during 
service.  The diagnoses on Axis I were PTSD and major 
depressive disorder.  In a PTSD Questionnaire, the veteran 
noted that she had been raped at the Memphis Naval Hospital 
in Tennessee in 1970.  She also noted an incident in January 
or February 1970 which involved a sexual assault.

A VA outpatient treatment record dated in June 1997 notes 
that the veteran reported that her symptoms of PTSD and 
depression had been stable, but that she had increased 
intrusive memories that day, triggered by a gynecological 
examination that morning by a male physician.  The diagnoses 
were PTSD and major depressive disorder.  A July 1997 VA 
outpatient treatment record notes that the veteran reported 
two rape-related nightmares over the past two weeks, with 
increased hypervigilance and anxiety.  The diagnoses were 
PTSD and major depressive disorder.  Another VA treatment 
record dated in February 1998 shows that the veteran reported 
increased symptoms of PTSD over the past two weeks, including 
insomnia, frequent nightmares, and avoidance of physical 
contact with her husband.  It was noted that "[t]his symptom 
exacerbation may be related to recent completion of 
disability form, detailing sexual trauma, which evoked 
memories of trauma previously forgotten."  The diagnoses were 
PTSD and major depressive disorder.

A statement from the veteran's husband, dated in June 1998, 
notes that when he and the veteran were dating, she informed 
him that she had been raped by a Navy chief at the Memphis, 
Tennessee Naval Hospital.  She did not identify the man until 
he had been transferred to another duty station.

A VA outpatient treatment record dated in February 1999 notes 
that the veteran continued to report severe and chronic 
symptoms of PTSD associated with her rape in the military.  
The diagnoses were PTSD and major depressive disorder.

At a hearing in March 1999 before the undersigned Veterans 
Law Judge, sitting in Washington, D.C., it was stated that 
the veteran was trained to be a hospital corpsman and that, 
in the Navy, she had experienced three incidents.  The first 

incident occurred while she was receiving training at the 
Naval Training Center in Illinois.  She had gone into Chicago 
with some friends and one man forced her to perform oral sex 
on him.  The second incident occurred at the Memphis, 
Tennessee hospital where she voluntarily had sexual 
intercourse with her boyfriend, but after he left the room 
she was subsequently raped by another man.  The third 
incident happened in August 1970 when she was getting ready 
to leave the base and a man approached her at her car, pushed 
her into the car and drove her out to the forest.  Before he 
could assault her, however, she was able to escape.  She 
reported this incident, but was told not to file a complaint 
because the man was getting out of the service in a couple of 
weeks.  It was stated that her performance marks went down 
after these incidents.  The veteran's husband testified that 
he initially met the veteran in about July 1970 and estimated 
that the rape occurred in August 1970, of which she told him 
sometime thereafter. 

VA outpatient treatment records dated in March and April 1999 
show that the veteran reported severe and chronic symptoms of 
PTSD associated with rape which impaired her functioning 
across all domains.  The diagnoses were PTSD and major 
depressive disorder.  A statement from a VA clinical 
psychologist, dated in May 1999, notes that the veteran had 
been diagnosed with PTSD related to sexual trauma that 
occurred during her military service.  A VA treatment record 
dated in June 1999 notes that the veteran reported increased 
intrusive thoughts of rape, with resultant increased 
avoidance of public places.

A VA examination report dated in September 1999 shows that 
the veteran was on medication for PTSD and depression.  The 
veteran reported that the onset of her emotional problems was 
being raped while on active duty.  She was currently 
receiving ongoing mental health services.  She reported that 
she and her husband had not had any sexual intimacy in over 
15 years, at her request.  The examiner noted that the 
veteran appeared to have bona fide symptoms of PTSD which 
could clearly be traced to the experience of sexual assault 
during her military career.  The diagnosis on Axis I was 
PTSD.

II.  Analysis

The threshold question to address is whether the veteran has 
submitted a well-grounded claim for service connection for 
PTSD.  Pursuant to 38 U.S.C.A. § 5107(a), a person who 
submits a claim to VA has the burden of providing evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  A well-grounded 
claim is one that is plausible; a claim that is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The Board finds that the veteran's claim for service 
connection for PTSD is well grounded.  The medical evidence 
shows that the veteran has a current diagnosis of PTSD.  The 
veteran and a family member have testified as to the 
inservice occurrence of stressors involving sexual assaults 
and being raped in service.  In addition, there is medical 
evidence relating the veteran's PTSD to sexual trauma that 
occurred during her military service.

Service connection may be granted for a disability resulting 
from personal injury incurred or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection generally requires (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

On June 18, 1999, VA published a final rule in the Federal 
Register which amended 38 C.F.R. § 3.304(f) to bring that 
regulation into compliance with the Court's holding in Cohen 
v. Brown, 10 Vet. App. 128 (1997).  Pursuant to the 
amendment, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (1999); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  64 Fed. Reg. 32,807-32,808 
(June 18, 1999) (to be codified at 38 C.F.R. § 3.304(f) 
effective March 7, 1997, the date of the Court's decision in 
Cohen).

The VA Adjudication Manual M21-1 (M21-1) provisions on PTSD 
claims generally require that in cases where available 
records do not provide objective or supportive evidence of 
the alleged in-service stressor, it is necessary to develop 
for this evidence.  M21-1, Part III, 5.14(b)(3).  As to 
personal-assault claims, requirements are established 
regarding the development of "alternative sources" of 
information, as service records "may be devoid of evidence 
because many victims of personal assault, especially sexual 
assault . . . do not file official reports either with 
military or civilian authorities."  Id. at 5.14(c)(5).  Of 
particular pertinence to the veteran's claim are the 
provisions of subparagraphs (8) and (9) which, respectively, 
indicate that behavior changes that occurred at the time of 
the incident may indicate the occurrence of an in-service 
stressor, and that secondary evidence may require 
interpretation by a clinician, especially if it involves 
behavior changes; and that evidence which documents such 
behavior changes may require interpretation in relationship 
to the medical diagnosis by a VA neuropsychiatric physician.  
Examples of behavioral changes that might indicate a stressor 
are (but are not limited to): visits to a medical or 
counseling clinic or dispensary without a specific diagnosis 
or specific ailment; lay statements describing episodes of 
depression, panic attacks, or anxiety but no identifiable 
reasons for the episodes; evidence of substance abuse such as 
alcohol or drugs; and increased disregard for military or 
civilian authority.  See M21-1, Part III, 5.14(c)(8)(a-o).

The Board finds that the evidence supports the veteran's 
claim for service connection for PTSD.  The evidence supports 
the veteran's alleged stressor that she was sexually 
assaulted during service.  Although the service medical 
records are negative for any treatment for a sexual assault 
or rape during military service, the service personnel 
records indicate some behavioral changes in September 1970 
when she was charged with an unauthorized absence of 6 days, 
and in November 1970 when she was charged with disobedience 
of a lawful order and dereliction in performance of her 
duties by failing to remain awake while on duty as a night 
fire watch.  Further, the veteran's testimony as to the 
incidents in service was credible.  In addition, her husband 
submitted a statement as well as provided credible testimony 
to the fact that the veteran informed him of the rape during 
service.  Moreover, there is medical evidence relating the 
veteran's current PTSD to the experience of a sexual assault 
during service.


ORDER

Service connection for PTSD is granted.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 6 -


- 5 -


